— Order and judgment (one paper), Supreme Court, New York County (Irma Vidal Santaella, J.), entered October 7, 1991, which, inter alia, granted plaintiff’s motion for summary judgment permanently enjoining defendant from interfering with plaintiff’s business operations and from harassing or intimidating its employees, unanimously affirmed, with costs.
Plaintiff’s proof shows that public displays of disruptive behavior by defendant against its employees could cause harm to its restaurant patronage. The right to carry on a lawful business without obstruction is a property right, and acts committed without just cause or excuse that interfere with the carrying on of a business constitute an irreparable injury warranting the issuance of an injunction (Tappan Motors v Waterbury, 65 Misc 2d 514; see also, Barclay’s Ice Cream Co. v Local No. 757, 51 AD2d 516, 517, affd 41 NY2d 269, cert denied 436 US 925). Concur — Murphy, P. J., Milonas, Ellerin, Asch and Rubin, JJ.